ACCEPTED
                                                                                        01-15-00600-CV
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                    7/9/2015 5:00:04 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK



                              NO. 01-15-00600-CV
                                                         FILED IN
                                                  1st COURT OF APPEALS
                      IN THE COURT OF APPEALS         HOUSTON, TEXAS
                                                  7/9/2015 5:00:04 PM
                                                  CHRISTOPHER A. PRINE
                   FOR THE FIRST DISTRICT OF TEXAS        Clerk

                                 AT HOUSTON



                                       In re:

                   UNION PACIFIC RAILROAD COMPANY,

                                     Relator.



              LOCAL RULE NOTICE OF AND ASSIGNMENT
                  OF RELATED CASE IN APPEALS


TO THE HONORABLE COURT OF APPEALS:

       As required by the Local Rules Relating to Assignment of Related Cases to and
Transfers of Related Cases between the First and Fourteenth Courts of Appeals, I
certify that the following related appeal or original proceeding has been previously
filed in the Fourteenth Court of Appeals:

      ■     None

      ■     Caption:     Donald and Mary Trichel, Individually and as Next Friends
                         of Nicholas Trichel v. Union Pacific Railroad Company
                         and Jeremy Ray Hampton

      Trial court case number: 2014-23177

      Appellate court case number:
Respectfully submitted,

HAYNES AND BOONE, LLP


/s/ Kent Rutter
Kent Rutter
State Bar No. 00797364
Christina Crozier
State Bar No. 24050466
1221 McKinney, Suite 2100
Houston, Texas 77010-2007
Telephone: (713) 547-2000
Telecopier: (713) 547-2600
Kent.Rutter@haynesboone.com
Christina.Crozier@haynesboone.com


KANE RUSSELL COLEMAN & LOGAN PC

Marcy Lynn Rothman
State Bar No. 17318500
M. Daniel Guerra
State Bar No. 00793865
919 Milam Street, Suite 2200
Houston, Texas 77002
Telephone: (713) 425-7444
Telecopier: (713) 425-7700
MRothman@krcl.com
DGuerra@krcl.com

ATTORNEYS FOR RELATOR,
UNION PACIFIC RAILROAD COMPANY




   -2-
                        CERTIFICATE OF SERVICE

      In accordance with the Texas Rules of Appellate Procedure, the undersigned
hereby certifies that a true and correct copy of the Local Rule Notice of and
Assignment of Related Case in Appeals has been served on Respondent and the
following counsel of record via e-service on this 9th day of July, 2015:

Respondent:

      Honorable Kyle Carter
      125th District Court
      201 Caroline, 10th Floor
      Houston, Texas 77002

Counsel for Real Parties in Interest, Donald and Mary Trichel,
Individually and as Next Friends of Nicholas Trichel:

      Vuk S. Vujasinovic
      Brian Beckcom
      VB ATTORNEYS, PLLC
      6363 Woodway, Suite 400
      Houston, Texas 77057

      Dale Jefferson
      MARTIN, DISIERE, JEFFERSON & WISDOM
      Niels Esperson Building
      808 Travis, 20th Floor
      Houston, Texas 77002

Counsel Real Party in Interest Jeremy Ray Hampton:

      Adolfo R. Rodriguez, Jr.
      Wilson C. Aurbach
      Christopher K. Rusek
      RODRIGUEZ LAW FIRM, P.C.
      1700 Pacific Ave., Suite 3850
      Dallas, Texas 75201


                                  /s/ Kent Rutter
                                  Kent Rutter

                                      -3-